       Case
         Case:
            3:07-cv-05634-CRB
               18-80097, 11/08/2018,
                                Document
                                     ID: 11082669,
                                           1278 Filed
                                                   DktEntry:
                                                      11/20/18
                                                             7, Page
                                                                 Page1 1ofof1 1



                    UNITED STATES COURT OF APPEALS                        FILED
                           FOR THE NINTH CIRCUIT                           NOV 8 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
ALL NIPPON AIRWAYS,                             No.    18-80097

                Defendant-Petitioner,           D.C. No. 3:07-cv-05634-CRB
                                                Northern District of California,
 v.                                             San Francisco

DONALD WORTMAN, individually and on ORDER
behalf of all others similarly situated; et al.,

                Plaintiffs-Respondents.

Before: NGUYEN and OWENS, Circuit Judges.

      The court, in its discretion, denies the petition for permission to appeal the

district court’s August 8, 2018 order granting class action certification. See Fed. R.

Civ. P. 23(f); Chamberlan v. Ford Motor Co., 402 F.3d 952 (9th Cir. 2005).




SLL/MOATT
